Citation Nr: 1217282	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 2003 and September 2004, and from July 2007 and August 2008.  A certificate of discharge documents a period of active duty for training from June 1991 to August 1991, and the record references additional years of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.    

The May 2011 Board remand had directed the RO to take appropriate action to obtain a copy of the February 2009 consultation (that was referenced in the April 2009 VA examination) with the Veteran's primary care provider.  Instead, VA treatment records dated in April 2009 and May 2009 were obtained.  A July 2011 VA examination report reveals that the VA examiner was able to view the February 2009 consultation through a VA computer program (CPRS), which is not accessible to the Board.  To date, a copy of the aforementioned record has not been associated with the Veteran's claims file.  

Additionally, the July 2011 VA examination report indicates that the Veteran was seen for his knee and back disabilities in June 2011.  The report of that consultation should be associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that where VA medical treatment records are material to the issue on appeal and are not in the claims file, the Board must remand in order for attempts to be made to obtain those documents).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file outstanding VA treatment records, to specifically include the February 2009 record (apparently on CPRS) and the record of the June 2011 medical consultation.    

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


